                Case 09-10571-BLS               Doc 4425        Filed 09/16/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              :
In re:                                                        : Chapter 7
                                                              :
                               1
WL HOMES LLC, et al.,                                         :
                                                              : Case No. 09-10571 (BLS)
                          Debtors.                            : Jointly Administered
                                                              :
                                                              :

                      NOTICE OF AGENDA OF MATTERS
           SCHEDULED FOR HEARING ON AUGUST 18, 2019 AT 9:30 A.M. ET


                          HEARING CANCELLED
    THERE ARE NO MATTERS NOTICED ON THE DOCKET AS GOING FORWARD.
               ACCORDINGLY, THE COURT HAS AUTHORIZED
                    CANCELLATION OF THE HEARING.




1
  The Debtors in these cases, along with the last four digits of each of the Debtor’s federal tax identification number,
are: WL Homes LLC (6595); JLH Realty & Construction, Inc. (1899); WL Texas LP (0079); WL Homes Texas LLC
(0103); and Laing Texas LLC (0052). The cases were jointly administered by order entered February 20, 2009
[Docket No. 48].
           Case 09-10571-BLS   Doc 4425   Filed 09/16/19   Page 2 of 2



Dated: September 16, 2019             CIARDI CIARDI & ASTIN
       Wilmington, Delaware

                                      /s/ Joseph J. McMahon, Jr.
                                      Daniel K. Astin (No. 4068)
                                      Joseph J. McMahon, Jr. (No. 4819)
                                      1204 N. King Street
                                      Wilmington, Delaware 19801
                                      (302) 658-1100 telephone
                                      (302) 658-1300 facsimile
                                      jmcmahon@ciardilaw.com

                                      -and-

                                      Albert A. Ciardi, III, Esquire
                                      One Commerce Square, Suite 3500
                                      2005 Market Street
                                      Philadelphia, PA 19103
                                      (215) 557-3550 telephone
                                      (215) 557-3551 facsimile
                                      aciardi@ciardilaw.com

                                      Attorneys for George L. Miller,
                                       Chapter 7 Trustee
